Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 1 of 35 PageID #: 429


 Certified Mail Number 7017 2680 0000 9293 9489
                                                                      FILED
                                                                    U. S. DISTRICT COURT

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS             SEP 3 2019
                                   TYLER DISTRICT

 DAWSON ESTATE, SHEIK TEHUTI                      §            BY
 HEIR & GRANDSON OF WILL DAWSON                   §            DEPUTY.
 DEED HOLDER                                      §
 In Propria Persona Sui Juris                     §
                                                  §
                Plaintiffs,                       § Civil Action No.6-18-CV-550
                                                  §
        Vs.                                       §
                                                  §
 KELCY L. WARREN, Individually DBA CEO            §
 ENERGY TRANSFER                                  §
 MICHAEL J. HENNIGAN, Individually DBA CEO        §
 SUNOCO PIPELINES                                 §
 KELCY L. WARREN, Individually DBA CEO            §
 WEST TEXAS GULF PIPELINE                         §
 MICHAEL K. WIRTH Individually DBA CEO            §
 CHEVRON PIPELINE                                 §
 ROYALL WATKINS                                   §
 Decease. 1953. no (assignments!                  §
               Defendants.


                                AMENDED COMPLAINT



 Good faith Claim by fraud and bad faith breach of contract is associated with

 fiduciary Business and Professional Code 17200. International fraud and

 injunction declaratory relief Civil Procedures Section 1060 violation Federal

 Tort Claims Act under 28 USC 2671 violation of Rule 37 (A), (B) 1,2,3(D1),4,5

 (C) (F)l failure to make disclosure or cooperate in Discovery required by Rule

 26 (a).

                                                                                  i
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 2 of 35 PageID #: 430



 26 (a) Rules of Federal Evide ce 702, 703, or 705 reliability by Texas Railroad

  Commission records, Henderson County record the National Environmental

 Protection Policy Act NEPA 42 USC 4221 et. seq Environmental Protection

 Agency are re ulatory group versus EPA 134 S. Ct. 2439, 47 (2014) Interstate

 Commerce Act 49 USC Department of Energy Or anization ACT Pub. Law

 95, 91 991 stat 565, 584 Pipeline Safety Act 49 USC 60101 et. seq.


 Constitution United States Article 1 Section 8 North American Free Trade

 Agreement Act HR 3450 103rd Congress 1st section 1983 Uru uay round

 agreement HR 510 103rd Con ress 2nd session 1994 NAFTA article 1102 1103

 11:05 and 11:10 Pub. Law 112 78,125 Stat 1289-1290 December 23, 2011

 North American Energy access act HR 4348 the 112th Congress 2nd session to

 01204 Section 320 12 Clearfield Doctrine 18 U.S.C. 1964(a) Affidavit attached


 Judicial Notice: Petition plead for interest and dama es Sunoco Pipeline, West

 Texas Gulf Pipeline, Chevron Pipeline and Ener y Transfer conversion of

 Lessor and Lease is bound to comply that Sheik Tehuti, Will Dawson have

 property return to him Kolp v. Prewitt, supra and a ri ht to sue for

 conversion Cotton v. Heimbecher, Tex. Civ. App.




                                                                                 2
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 3 of 35 PageID #: 431



                           TABLE OF CONTENTS

 TABLE OF CONTENTS 3

 TABLE OF AUTHORITIES 4

 INTRODUCTION                                                           1

 PARTIES                                                            7

 JURISDICTION AND VENUE 9
 LIMITATIONS ON POWERS 13
 RAILROAD COMMISSIONER 17
 THE UNPRECEDENTED 22
 HARM TO 27
 CLAIM FOR RELIEF 28
 PRAYER FOR RELIEF 30




                                                                             3
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 4 of 35 PageID #: 432



                          TABLE OF AUTHORITIES
       Cases
       Kolp v. Prewitt, supra 2
       Cottony. Heimbecher, Tex. Civ. App 2
       Trinsey v. Pagliaro, D.C. Pa. 1964, 229 F. Supp 647 8
       NLRB v. Noel Canning, 134 S. CT. 2550 (2014) 11
       Zivotofsky v. Clinton, 132 S. Ct. 1421, 1428 (2012) 11
       Franklin v. Massachusetts, 505 U. S. 788, 828, (1992) 12
       Webster v. Doe, 486 U.S. 592, 603-5 (1988) 12
       Youngstown Sheet & Tube Co. v. Sawyer, 343 U. S. 579 (1952) 12
       Kent v. Dulles 357 U. S. 116, 127-28 (1958) 12
       Panama Ref. v. Ryan, 293 U. S. 388 (1935) 12
       Larson v. Domestic and Foreign Commerce Corp., 337 U. S. 682, 690 (1949) 12
       Dames & Moore v. Regan, 453 U. S. 654, 668 (1981) 13
       Chamber of Commerce v. Reich, 74 F.3d 1322, 1326 (D. C. Cir. 1996) 13
       Clearfield Trust Company v. United States 318 U.S. 363 - 371 (1942) 14
       United States v. W. Union Tel. Co., 272 F. 893, 894 (2d Cir. 1921) 17


       St tutes

       18U.S.C. 1964 (a) 4
       28U.S.C. 2671     7
       28U.S.C.  1391                                                     7
       28 U.S.C. 1331                                                     7
       28 U. S. C. §§ 2201- 2202                                            7
       49          U.         S.         C.          §      1         16
       42 U. S. C. §7172                                               16
       49 U. S.C. §60101                                               16
       Pub. L. 95-91, 9 91 Stat. 565, 584 25
       The Freedom of Information Act 5 U.S.C. 522 25




                                                                                     4
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 5 of 35 PageID #: 433




  1 INTRODUCTION

         1. This case possesses the question whether the Constitution grants power, unsupported

 by any statute and contrary to the express wishes of the Dawson Estates to prohibit the future

 development on the basis that the pipeline crosses our property and if permitted to proceed

 operations.



        2. In particular, this case challenges Sunoco Pipeline CEO Michael J. Hennigan, West

 Texas Gulf Pipeline CEO Kelcy L. Warren, Chevron CEO Michael L. Wirth, Energy Transfer

 CEO Kelcy L. Warren, Royall Watkins and all pipelines extended f om established domestic

 pipelines system when (i) the Constitution expressly commits regulation of domestic and

 international Commerce to Congress; (ii) Congress has acted to facilitate the development of

 such facilities domestic Commerce based on an assertion of unilateral power and or based on any

 objections to the nature of the Commerce undertaken by the facility.



        3. The Defendants of the four companies separately or together, the pipeline is one of the

 largest oil pipelines in Texas. This would interconnect with and extend from extensive existing

 oil pipelines through the property in the state. Those existing pipelines including the original

 pipeline, which was approved by Royall Watkins in 1953 and built and operated by the

 Defendants to transport crude oil. Those existing system of oil pipelines in Texas; only a small

 portion of the Sunoco pipeline would extend across the Dawson Estate.



        4. If Royall Watkins had not died in 1953, any prior well assignee or grantor that could

 possibly support the trespassing, damages and non-payment has enacted State status that limits



                                                                                                    5
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 6 of 35 PageID #: 434



 the property in Sunoco action. T e domestic property fraud, trespassing and damages much less

 one supported significant domestic commerce; private property violation of entrance

 assignments, will or grant.



         5. The basic principles of Constitutional Law and Homestead Law established that

 Sunoco exceeded their authority where, they purport to act without statutory authority and

 contrary to the expressed will to resolve an issue of domestic commerce, that the constitution

 authorizes Texas Raifroad Commission and District Court to address. That conclusion is
                                                              V* ~
 especially clear where the Sunoco reason for aggrandizing is power at the expense of Sheik

 Tehuti Dawson Estates to negotiate with fraud. Sheik Tehuti Dawson's Estate, Sunoco s loss of

 power must arise from a statute or the constitution here it is grounded in neither.



         6. The Federal courts are in power to declare that a purported exercise Defendants power

 is unsupported by statutory or constitutional authority and to prevent executive branch officials

 from enforcing the unconstitutional decision. The kindness has been harmed by the

 determination that Sunoco is prohibited from constructing and operating pipeline and request that

 the Defendants delegation and injunction barred their efforts to give effect to the trespassing and

 damages.



 II. The parties


        7. Plaintiff DAWSON ESTATE, SHEIK TEHUTI is the owner by heirship authorized

 under the law of Texas. DAWSON ESTATE, SHEIK TEHUTI maintains its principal place of

 business at 15702 CRISIS, Crossroads, Texas 75248. Its principal business is to homestead,

 farming and agricultural complex.



                                                                                                       6
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 7 of 35 PageID #: 435



          8. The Defendants crude oil pipeline in support of Sunoco business. Sunoco Pipelines

  owns the West Texas Gulf Pipeline and it owns the Texas facilities of the proposed West Texas

  Gulf Pipelines. Chevron Pipeline applied Royall Watkins1 lessor permit to enable the construction

  and operation on DAWSON ESTATE, SHEIK TEHUTI facility for the proposed Sunoco West

 Texas Gulf Pipeline. The denial of that application for Royall Watkins lease permits

  determination that permits are all invalid, fraudulent,and gives rise to this lawsuit.



         9. Defendant CEO Michael J. Hennigan of Sunoco Pipeline is named in his official

 capacity as the CEO Michael J. Hennigan of Sunoco is responsible for communicating and

  coordinating with the Texas law with respect to issues affecting the Sheik Tehuti Dawson

 Estates. CEO Michael J. Hennigan of Sunoco Pipeline is also responsible for exercising certain

 powers over private and public land, as CEO Michael J. Hennigan of Sunoco pipeline he claims

 possess, and have delegated the field agents and employees of Sunoco.



          10. Defendant CEO Kelcy L. Warren of West Texas Gulf Pipeline in the official

 capacity as West Texas Gulf Pipeline. CEO Kelcy L. Warren West Texas Gulf Pipeline is

 responsible party and direct litigation on behalf of West Texas Gulf Pipeline.


          11. Defendant CEO Michael K. Wirth of Chevron Pipeline in his official capacity is

 responsible for the transportation of all the crude oil primary responsibility for Chevron Pipeline

 products oil and gas on Sheik Tehuti Dawson Estates. He has oversight responsibility for

 Chevron Pipeline devoted to crude oil transportation concerns.




                                                                                                       7
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 8 of 35 PageID #: 436



         12. Defendant CEO Kelcy L. Warren of Energy Transfer in the of icial capacity as

 Energy Transfer. CEO Kelcy L. Warren of Energy Transfer is responsible party and direct

 litigation on behalf of Energy Transfer.



         13. Defendant Royall Watkins(deceased) in his of icial capacity as lessor.



 III. JURISDICTION AND VENUE


         14. The court has federal question jurisdiction under 28 U.S.C. 1331 and 18 U.S.C.1964.



         15. The venue is proper in this District under 28 U. S. C. 1391(e). Plaintiffs maintain

 their principal place of business in Crossroads, Texas and the Sunoco Pipeline extends into this

 District.



         16. This Court is authorized to award the requested relief under the Declaratory

 Judgment Act, 28 U. S. C. §§ 2201- 2202, and under Article III of the United States Constitution

 and Texas Homestead Law. 6th Amendment of the Constitution of the United States see Trinsey

 v. Pagliaro, D.C. Pa. 1964, 229 F. Supp 647



 IV. BACKGROUND


 A. The maintenance in proposed use of the Sunoco Pipeline



         17. DAWSON ESTATE, SHEIK TEHUTI has 101 Acres of interconnected petroleum

 pipelines in the State of Texas. These pipelines include West Texas Gulf Pipelines, which

 commenced operations in early extension of Sunoco Pipeline and the original proposed as part of

 Sunoco Pipeli e project and the lateral a pipeline originally installed as part of Sunoco Pipeline



                                                                                                      8
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 9 of 35 PageID #: 437



 project which extended from Cayuga, Texas to a point in Longview, Texas. The installed Sunoco

 Pipeline would connect to the existing West Texas Gulf Pipe Line delivering oil from Dawson

 Estate as shown below and what affect the operation in profitability of Dawson Estate, Sheik

 Tehuti.




                                                        /!
                                            .........




                        \




                                                                                                9
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 10 of 35 PageID #: 438




                                                                May 2,2Q1B
                                                             1 bich*5 1,505 feet
                            pfSFARED GY,                                           OTiCOySCLAI EH l
                  R ILROAD COM ISSION of TEXAS
                            P,O.60X1I®T                                            fa ex9-»cy. tfrfiiUAMi, i ava «l
                         ADSTW.IX fSIII-SSflT    s 6M « 5a
                  . ARC PgMs 0 9 Vwitt




         18. Sunoco Pipeline and West Texas Gulf Pipeline sought a permit from the Texas

  Railroad Commission. The Sunoco Pipeline had Royall Watkins designated and empowered to

  receive such permitting request to leave and interagency elevation process. See Exec. Order

  number 13337, 69 Fed. Reg. 25,299 (Apr 30,2004).


         19. Issuance of a permit will serve the evidence of fraud and to notify other state officials

  of the determination.



         20. In 1953, Royall Watkins died and is buried in Dallas, Texas, his wife Julia Myrick

  Watkins died in 1960 and the daughter Margaret Watkins was last living died in 1975.They all

  are deceased with no will therefore, the Defendants is in violation of trespassing, damages, no

  payments for easement and mineral rights oil transfer.



                                                                                                                      10
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 11 of 35 PageID #: 439



         21. Sheik Tehuti, Will Dawson's Estate, has been a stable and reliable source, and does

  not require exposure of crude oil in high transport and railway route that may be a security and

  environ ental concern with the animals, farmland, water supply and agriculture.



         22. Sheik Tehuti notified the West Texas Gulf Pipeline facility that transporting of up to

  900,000 barrels per day of crude oil was being sent to the Longview regions of Texas from

  Cayuga, Texas. Approximately 100,000 barrels per day of the capacity would be devoted to

  transporting oil originating in the Cayuga Field from the wells on Sheik Tehuti Dawson Estate

  property.



  Sunoco Pipeline, West Texas Gulf Pipeline, Chevron Pipeline and Energy Transfer



         23. The additional information prompted the Railroad Commission which had issued a

  permit. Royall Watkins again concluded that the installed pipeline, shows 33 unplugged wells

  that affect livestock, water and agricultural farming.



  A. Good Faith Trust



         24. The Sunoco Pipeline that proceeded with the pipeline would advance their sister

  companies, in contrast, prohibited Sheik Tehuti Dawson Estates from using the property or being

  compensated for the use of the property.



         25. This fraud has to do with the pipeline s crossing the Sheik Tehuti Dawson Estate

  reflected in the negotiations with domestic economic activity could have precisely benefited,

  however, the Constitution commits such regulation of international trade and domestic economic

  affairs to the Texas Railroad Commission, and not to the Defendants unilateral powers.



                                                                                                     11
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 12 of 35 PageID #: 440



  V. LIMITATIONS ON SUNOCO PIPELINE. WEST TEXAS GULF PIPELINE.

  CHEVRON PIPELINE ENERGY TRANSFER POWERS


  A. The Constitutional Framework



         26. The exercise of Defendants power that purports to prohibit the use of private

  property is unauthorized by Statute, and unlawfully exceeds the powers granted to Defendants

  under the Constitution or acquiesced in by Raihoad Commission.



         27. The Supreme Court's case made it clear that the federal courts are to decide whether

  Defendants have reported to exercise a power that the property belongs to Sheik Tehuti, Will

  Dawson Estate or is otherwise contrary to the Constitution. See, e.g., NLRB v. Noel Canning,

  134 S. CT. 2550 (2014) Defendants exceeded constitutional authority in making certain recess

  appointments; Zivotofsky v. Clinton, 132 S. Ct. 1421, 1428 (2012) (judicial duty to decide "

  what the law is " encompasses cases "where the question is whether Congress or the Executive is

  aggrandizing its power at the expense of another branch") (citation omitted).



         28. Courts regularly consider challenges to the lawfulness of Sunoco Pipeline, West

  Texas Gulf Pipeline and Chevron Pipeline, action when they are undertaken th ough a suit

  seeking to enjoin the officers who attempt to enforce the Defendants directive. Franklin v.

  Massachusetts, 505 U. S. 788, 828, (1992) Scalia, J., concurring) (citing various cases). The

  Supreme Court has repeatedly made clear that federal courts are obligated to address claims that

  Defendants and Royall Watkins or officials exercising powers have acted beyond their

  Constitutional authority to enforce the separation of powers. See, e.g., Zivotofsky v. Clinton, 132

  S. CT. at 1428; Medellin v. Texas, 522 U. S. 491, 523 (2008); Franklin v. Massachusetts 505 U.



                                                                                                   12
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 13 of 35 PageID #: 441



  S. at 801 (plurality); Webster v. Doe, 486 U.S. 592, 603-5 (1988); Youngstown Sheet & Tube

  Co. v. Sa yer, 343 U. S. 579 (1952) (holding Sunoco Pipeline, West Texas Gulf Pipeline and

  Chevron Pipeline order unconstitutional and invalid); Panama Ref. v. Ryan, 293 U. S. 388

  (1935) (same) see also Larson v. Domestic and Foreign Commerce Corp., 337 U. S. 682, 690

  (1949) (courts may enter injunction against Defendants and Royall Watkins where the order

  conferring power upon the Congress is claimed to be unconstitutional. Indeed, the Railroad

  Commission has acknowledged that because the scope of the Defendants discretion to act under

  law is limited by the Constitution an independent claim of Defendants and Royall Watkins a

  violation of constitution would certainly be reviewable. Chamber of Commerce v. Reich, 74 F.3d

  1322, 1326 (D. C. Cir. 1996).


          29. To decide whether a specific Defendants action had exceeded the power of that

  office, courts use a three-part framework that begins with understanding that the Congress

  authority to act, as with the exercise of any governmental power, must stem either from an act of

  Congress or from the Constitution itself. Medellin, 552 U. S. at 524 (quoting Youngtown, 343

  U. S. at 585).



          30. This framework also recognize that Sunoco Pipeline, West Texas Gulf Pipeline and

  Chevron Pipeline powers are not fixed but fluctuate, depending on their disjunction or

  conjunction with those of Congress. Youngstown 343 U. S. At 635 Jackson J concurrent.

  Defendants; Jackson Jade concurrent. The Sunoco pipeline West Texas Gulf Pipeline and

  Chevron Pipeline powers must be assessed in light of Congress extensive power, set forth in the

  Domestic Commerce Clause and the Congress Commerce Clause, over domestic and commercial

  facilities such as Defendants U. S. Const, art. I, § 8, cl. 3.



                                                                                                 13
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 14 of 35 PageID #: 442



         31. First, when Raihoad Commission has approved the Defendants action authority is at

  its maximum for it includes all that possesses in his own right plus all that Railroad Commission

  can delegate. Medellin, 552 U. S. at 524 (quoting Youngstown, 343 U. S. at 635).



         32. Second, when Sunoco Pipeline acts in absence of either contract, assignment or grant

  or denial of authority, he can only rely upon his independent powers. Medellin, 552 U. S. at 524

  (quoting Youngstown, 343 U. S. at 635) (emphasis added). In such a case, the validity of the

  Defendants hinges on a consideration of all ci cumstances which might shed light on the views

  of the Legislative Branch toward such action. Dames & Moore v. Regan, 453 U. S. 654, 668

  (1981). Courts then consider on one hand, whether Congress has enacted legislation, or even

  passed a resolution, indicating its displeasure with the Defendants actions, id. at 687, Where a

  claim of a deceased man is expressed in broad terms, but that same power has in practice been

  e ercised quite narrowly, courts will find acquiescence only where the claim powers have been

  both exercised by the Defendants and implicitly approved by the Congress. See Kent v. Dulles

  357 U. S. 116, 127-28 (1958); see also Medellin, 552 U.S. 531 (confining claims of acquiescence

  to the narrow set of circumstances directly supported by past practice).



         33. Third, when Defendants action is incompatible with expressed or implied will of

  permit power is at its lowest ebb, and a court can sustain his actions only by disabling the Texas

  Railroad Commission and Congress from acting upon the subject. Medellin, 552 U. S. at 525

  (quoting Youngstown, 343 U. S. at 637 - 38). In other words, only in the rare circumstances

  where the Defendants power is exclusive may Texas Raihoad Commission or Congress... not

  enact a law that directly contradicts his assertion of that power. Zivotofsky v. Kerry, 135 S. CT.

  2076, 2095 (2015). Any Sunoco Pipeline, West Texas Gulf Pipeline and Chevron Pipeline claim



                                                                                                     14
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 15 of 35 PageID #: 443



  to a power at once preclusive must be scrutinize with caution, for what it is at stake is the

  equilibrium established by our constitutional system. Youngstown, 343 U. S. 638 (Jackson, J.,

  concurring).



         34. This framework applies even when Sunoco Pipeline, West Texas Gulf Pipeline,

  Chevron Pipeline and deceased Royall Watkins asserts that his challenged actions were

  motivated by fraud contract assignment or grant. The Supreme Court in Clearfield Doctrine,

  Clearfield Trust Company v. United States 318 U.S. 363 - 371 (1942) directing state courts to

  give effect to a decision of the Court of Justice even though the CEO Michael J. Hennigan, CEO

  Kelcy L. Warren, CEO Michael L. Wirth and claim to be e ercising is authority over Sheik

  Tehuti Dawson's Estate merely because pipeline com erce affairs are at issue. Zivotofsky v.

  Kerry, 135 S. Ct at 2090. Rather, whether the realm is domestic, it is still the Congress not the

  executive branch that makes the law, and it is essential that the Texas Railroad Commission role

  in domestic affairs be respected and warranted. When the Defendants usual focus against the

  Sheik Tehuti Dawson Estate private property law of our society and are redirected and work

  toward domestic matters. 343 U. S. At sea for 5 over at the Seas Jackson, J., concurrent close

  parentheses. With respect to the West Texas Gulf Pipeline Chevron pipeline approximately

  subjects of limitation consistent with a constitutional Republic whose law and policy-making

  branch is a representative Texas Railroad Commission, id. at 645-46 and Texas Railroad

  Commission.



         35. The asserted Sunoco Pipeline Defendants power to prohibit Sheik Tehuti Dawson

  Estates exceeds the Constitutional limit, because it concerns a matter committed to Texas

  Railroad Commission and is contrary to the express and implied will of Congress. The dispute



                                                                                                      15
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 16 of 35 PageID #: 444


  falls within the third Youngstown category, and no basis exists to argue that Congress is without

  power over the pipeline s maintenance. The asserted Defendants power would violate the

  Constitution within the framework of the second Youngstown category because Congress has not

  acquiesced in the rationale for our nature of the Sunoco Pipeline, West Texas Gulf Pipeline and

  Chevron Pipeline power invoked to block payment of fraudulent lessor Royall Watkins. The

  Defendants need to prohibit trespassing to secure greater negotiating power with Sheik Tehuti

  Dawson Estate and deceased lessor has asserted to limit any land in the past, the breadth of its

  effect is unprecedented, and the prohibition encroaches on the power committed by the

  Constitution to Congress to regulate domestic commerce.



  VI. Railroad Commissioner - Texas Gas Line Permit Trade is Empowered to Regulate the

  Trade at I ue and has Displaced any Unilateral Contract Power to Prohibit Sheik Tehuti

  Dawson Estate of Property Ri hts and Land Use



            36. Article 1 Section 8 of the Constitution provides for Congress to regulate commerce

  with the Railroad Commission and among the several States. The Constitution thus provides

  Congress with the express power to authorize, regulate or prohibit the development of

  commercial transportation facilities such as the Defendants which crosses Sheik Tehuti Dawson

  Estate.



            37. The Court could choose to exercise this power by directing or authorizing the

  Defendants or other officials of the Executive Branch to show a good faith claims contract, deed,

  assignment or grant signed by Royall Watkins.




                                                                                                     16
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 17 of 35 PageID #: 445



         38. Firs Congress has extensively regulated interstate oil pipelines such as Defendants

  including by establishing the pre-conditions for then- operation and regulatory mechanisms to

  govern their rate and ter of service. Congress first established such regulatory mechanisms

  and related substantive obligations in a 1906 amendment to the Interstate Commerce Act, see 49

  U. S. C. § 1 (1988), and has since established and directed the Federal Energy Regulatory

  Commission to administer these provisions, see Department of Energy Organization Act of 1977,

  Pub. L. 95-91, 9 91 Stat. 565, 584 (1977), 42 U. S. C. § 7172. Congress created additional safety

  requirements for all pipelines through enactment of the Pipeline Safety Act, 49 U. S. C. § 60101

  et seq., and created and directed the Pipeline and Hazardous Materials Safety Administration to

  administer and enforce those requhements.



         39. Congress has adopted projects with significant domestic effects. These include, for

  example, the Clean Water Act, the National Historic Preservation Act, and the Endangered

  Species Act.



         40. Congress adopted statutory regulations for oil pipelines that are similar in nature by

  the President. See United States v. W. Union Tel. Co., 272 F. 893, 894 (2d Cir. 1921) (affirming

  district court and similarly finding Sunoco Pipeline authority trespassing on private property to

  be unconstitutional), rev d as moot on consent of the parties, 260 U.S. 754 (1922).



         41. Second. Congress has implemented the North American Free Trade Agreement

  (NAFTA) and the World Trade Organization (WTO) agreements. See North American Free

  Trade Agreement Implementation Act, H. R.3450, 103d Cong., 1st Sess. (1993); Uruguay Round

  Agreements Act, H. R. 5110, 103d Cong., 2d Sess. (1994). Right to contract Clearfield Doctrine.




                                                                                                      17
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 18 of 35 PageID #: 446



         42. The right to contract itself, the related implementing legislation passed by Supreme

  Court is designed to facilitate trade and investment between property owner Lessor and Lessee

  including trade in petroleum products and petroleum-related investment. NAFTA and its

  implementing legislation commit the United States, acting through its Congress officials, to

  regulate permit trade in a manner designed to ensure consistent and non-discriminatory

  regulation with respect to energy and basic Petco- chemical good. See NATFA Art.603 (1).

  Limitations on such trades are permitted only in limited circumstances.



         43. In particular, legislation provides the statutory approval that was necessary to have

  NAFTA Articles 1102, 1103, 1105 and 1110 go into effect. NAFTA Articles 1102 and 1103

  provide that the United States shall provide national treatment and most favored nation

  treatment, respectively, private property. These provisions prohibit discrimination against

  private property Clearfield Doctrine provides that in accordance with contract in law, including

  fair and equitable treatment and full protection and security. This position has been construed to

  prohibit regulations or prohibitions on contracts that are arbitrary or inconsistent with the

  legitimate expectations. Given the unprecedented basis for and nature of the denial of

  Defendants. Permit for the denial is arbitrary and frustrated plaintiffs legitimate ownership of

  property. NAFTA Article 1110 prohibits indirect expropriations of investments, which occur

  when a government action significantly reduces the value of an investment, without

  compensation. Sheik Tehuti separately invoking rights provided to it under Petition its intent to

  file an arbitration claim against the Defendants seeking damages for violations by Articles 1102,

  1103, 1105, and 1110.




                                                                                                     18
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 19 of 35 PageID #: 447



          44. Similarly, who passes to Congress of implementing legislation, the Uruguay Round

  Agreement Act, was necessary to make effective an important provision of the WTO Agreement

  related to impo t restrictions: A ticle XI:1 of the General Agreement on Trade and Tariffs 1994

  (GATT). That article p ovides: No prohibition or restrictions other than duties contract taxes, or

  other charges, whether made effective through quotas, import or expo t license [sic] or othe -

  measures, shall be instituted or maintained by any [Member] on the impo tation of any product

  of the territory of any other [Member]... This provision applies to Defendants and other sister-

  companies for violations of the Clearfield Doctrine and WTO Agreements in connection with the

  Defendants.



          45. Through fraud there is no Statute of Limitations violations of the 6th Amendment.



          46. Third, initially Congress objected to all dry well, and was empowered to withhold

  decision on the matter, therefore, a report to the court providing a justification for the judge's

  determination. The statute also provided that if Defendants obtained a permit containing

  conditions specified in the statute shall be in effect by operation of law. Pub. L. 112-78, 125 Stat.

  1289-1290 (December- 23rd, 2011).


         47. Based on the fact that the information necessary to access whether a contract exists

  Congress gathered the information necessary to approve the project and protect the American

  people. The Congress made clear that this action did not preclude and subsequent permit

  application, and, as noted, all Defendants at 15702 C 1315, Crossroads, Texas, Sheik Tehuti

  Dawson Estate is invalid.




                                                                                                       19
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 20 of 35 PageID #: 448



         48. When the court convened, the first evidence introduced of the Texas Rai oad

  Commission was a permit claiming Royall Watkins as lessor for Defendants.



         49. By these actions the Congress acts that the Supreme Court has used to determine

  whether the Sunoco Pipeline has acted contrary to the express or implied will of Congress or

  Texas Raihoad Commission see Kent v. Dulles, 357 U. S. at 128; see, also e.g., Youngstown,

  343 U. S. at 586 open (opinion of Black, J., for the court) (legislative history of relevant statues,

  including rejection of a proposed amendment, demonstrated that Congress had refused to adopt a

  statute granting the claimed power to the Defendants; id. at 599-601 (concurring opinion of

  Frankfurter, J.) (similar reliance on legislative history); id. at 639 & nn. 6-8 (concurring opinion

  of Jackson, J.) (agreeing with opinions of J. Black, Frankfurter & Burton on this issue); id. at 657

  (concurring opinion of Burton, J.) (legislative history demonstrated Congress had reserved to

  itself the opportunity to authorize seizure to meet particular emergencies). Even a resolution by

  Congress made assertion of power. Dames & Moore v. Regan, 453 U. S. 654 at 687-88 (Just as

  importantly Sunoco Pipeline CEO Michael J. Hennigan, West Texas Gulf Pipeline CEO Kelcy

  L. Warren, Chevron CEO Michael L. Wirth and Energy Transfer CEO Kelcy L. Warren and

  Royall Watkins are relevant to that determination. See Foreign Cables, 22 Opp. Att y Gen. 13,

  19 (1898).


         50. Because the denial of the permit for Royall Watkins, Defendants are incompatible

  with the expressed or implied will of contract. The Defendants power is at its lowest ebb and

  can be sustained only by disabling Sheik Tehuti Dawson Estate and Texas Raihoad Commission

  from acting up on the subject. Medellin, 552 U. S. at 525 (quoting Youngstown, 343 U. S. at

  637-38 (concurring opinion). But the Raihoad Commission cannot be disabled from acting on



                                                                                                      20
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 21 of 35 PageID #: 449



  the subject of construction and operation of pipeline to transport crude oil from Cayuga, Texas

  Field, Sheik Tehuti Dawson Estate for sale to and within Texas, because A ticle I, § 8 of the

  Constitution gives Congress the authority to regulate domestic commerce. There has been no

  Defendants that has asserted a claim to the contrary, did so with regard to the pipeline.



         51. Congress and Texas Railroad Commission actions does preclude any Defendants

  power over the pipeline. Indeed, this case is stronger than Youngstown, where the Supreme

  Court held that President Truman lacked the authority to seize domestic steel mills, see 343 U.S.

  at 585. The lack of authority here is also supported by the fact that fraud and trespassing to the

  pipeline directly interferes with private prope ty and domestic commerce, the regulation of

  which textually co mitted to Congress by the U. S. Constitution. See Medellin. 552 U. S. at 524.



  VII. The Unprecede ted Nature of and Basis for Defendants Unilateral Power to Prohibit

  Lease Payment to the Owner of the Property Located at 15702 CR1315 Crossroads Texas



         52. Under the governing constitutional framework set above, constitutional powers and

  the Defendants were without a lawful basis.



         53. The conclusion that the prohibition of the pipelines exceeded the lawful authority is

  further confir ed and separately compelled by the unprecedented reasons provided for

  prohibiting trespassing, damages and by the unprecedented scope of the domestic commerce

  affected by the decision. As described below, the prohibition of trespassing goes well beyond the

  limited authority to regulate f cilities that has been exercised by Defendants subject to Railroad

  Commission ongoing control as prior permits have acknowledged.




                                                                                                       21
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 22 of 35 PageID #: 450



          54. The limited scope of Defendants authority is reflected in the fust, limited claim of

  unilateral contract power to address commercial facilities for discrete reasons, which would

  guide and set the boundaries on power in the decades that followed. The approval was based on

  Royall Watkins limited set of conditions: his review was designed to ensure only that Will

  Dawson Estate reciprocal rights and that Sheik Tehuti Dawson Estate owner and Lessor and that

  Defendants had acted only in the absence of legislation by Congress and legal contract. Sunoco

  Pipeline further committed to adhere to the principles he had outlined trespassing unless Railroad

  Commission otherwise directs. 22 Op. Att'y Gen. 16,18.



          55. Applying these principles, indicated by tacit acquiescence of the Defendants

  trespassing and damages for the use of Sheik Tehuti Dawson Estate.



          56. At times during the next decade this limited unilateral power over Sunoco Pipeline

  merger with West Te as Gulf Pipeline there is no federal legislation conferring authority up on

  Sunoco Pipeline all to grant such permission, and in the absence of such contract legislation,

  Executive action... would have no binding force. 22 Op. Att y Gen at 24 attorney general that in

  the absence of Lessor and Lessee conferring authority upon, this Department has no power to act

  in a matter. 22 Op. Att’y Gen at 24.



         57. In reviewing the permit statement of limited authority and subsequent practice acting

  that Royall Watkins died in 1953, power in the absence of legislative enactments, to control the

  land of Sheik Tehuti Dawson Estates. Defendants actions are subject to subsequent Texas

  Railroad Commission action. 22 Op. Att’y Gen. at 27. Congress basis for various approvals of

  facilities in the following decades. See, e.g., Granting of License for the Constr. Of a Gas

  Pipeline, 38 Op. Att’y Gen.163 (1935); Diversion of Water IfomNiagara River, 30 Op. Att’y


                                                                                                     22
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 23 of 35 PageID #: 451



  Gen.217 (1913); Wireless Telegraph-Inf 1 Agreement, 24 Op. At y Gen. 100 (1902); Cuba

  Cables, 22 Op. At y Gen. 408 (1899).


         58. Many subsequent CEO of major oil companies, the Texas Raihoad Commission

  e inent, role directly into the permits they granted to other commercial facilities. For example, a

  permit for a pipeline running through Sheik Tehuti Dawson Estate and Texas Raihoad

  Commission made clear that the permits are subject to any action and by the Congress of the

  United States confirming, revoking, or modifying in whole or in part the conditions and terms

  upon which this consent is granted. Similar language respecting the power of the Congress to

  control co mercial facilities from fraud.



         59. The district judge, held that lacked power, obse ving the deceased's Royall Watkins

  died in 1953, the wife of Royall Watkins, Julia Myrick Watkins died in 1960, the only sibling

  and heir, their daughter Margaret Watkins died in 1975. The implication of the power contended

  Defendants fraud, damages and conversion.



         60. Royall Watkins have no claim on the Dawson Estate the fraud extortion of funds has

  easement damage collected billions of dollars by transferring and drilling 33 oil wells and

  pipelines with invalid contracts fraudulent permits claimed Royall Watkins as lessor.



         61. The defendant have no good faith claim and has used fraud, extortion and damage

  the property and land, water for farming, livestock and with such action and use of the land for

  enrichments never paid Sheik Tehuti or Dawson Estates one penny for 80 years.



         62. Royall Watkins is buried at Sparkman Hillcrest Memorial Park and his wife Julia

  Myrick Watkins is also buried at Sparkman Hillcrest Memorial Park. The daughter Margaret


                                                                                                     23
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 24 of 35 PageID #: 452



  Watkins died 1975 her body was donated to science and there is no will, probate assignment or

  deed assignment, giving the defendants authority. The Defendants has no proof of disclosure

  and today the transfer of crude oil violations of Clearfield Doctrine law of merchants UCC right

  to contract and UCC reservation of rights 1-308.



          63. The fraud no statute of limitation, Defendants has used fraud by changing name of

  sister companies. There have been no payments for trespassing of surface rights, ineral rights,

  or property taxes. There is no statute of limitation for fraud by conspiracy, the Defendants do

  not have an agreement or contract to lease the property at 15702 CR Road 1315 Crossroad,

  Texas principally responsible for domestic facilities the Texas Railroad Commission policy.

  Texas Railroad Commission made clear action was to confirm to and be based on statutory

  authority.



         64. President Roosevelt and President Eisenhower thereafter established procedures

  governing Congress would exercise powers over facilities authorized by the Federal Power Act,

  Natural Gas Act, Kellogg Act. See Exec. Order number 10530, 19 Fed. Reg. 2709 (May 10,

  1954) (cable connection address by Kellogg Act. See Exec. Order No. 10485, 18 Fed. Reg. 5397

  (Sept. 9, 1953) (natural gas and electricity transmission facilities); Exec. Order No. 8202, 4 Fed.

  Reg. 3243 (July 15, 1939) Exec. Order 10530 and 10485 remains in effect and subsequent

  modified.



         65. The District Court decision noting the fact on public records, court records, and the

  Railroad Commission have proof of fraud from deceased application and permits.




                                                                                                     24
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 25 of 35 PageID #: 453



          66. Upon information and believe, the permit application submitted by Royall Watkins

  for Sunoco Pipeline are the only applications for a major infrastructure project, pur uant to

  prohibited permit. The permit was sought pursuant to prohibit the development of such a major-

  facility comprised principally of domestic components, prohibited such a facility that would

  undertake significant domestic commerce, or prohibited the development of such a based on an

  objection to the nature of the crossing Sheik Tehuti and Dawson Estate commerce it would

  facilitate.



          67. The prohibition of construction at such major facilities, to predominantly designed to

  undertake significant domestic co erce. No basis exists to claim that the Defendants has

  acquiesced, because of acquiescence can be found only in the acceptance and implicit

  endorsement. The Defendants do not have reservation or right to seek to exercise power in the

  future. See, e.g., Kent v. Dulles, 357 U. S. at 128; see also Medellin, 552 U. S. at 531 (confining

  claim of acquiescence to the narrow set of circumstances directly supported by past practice).



          68. That particular rationale for prohibiting trespassing makes even clear that Defendants

  has exceeded their constitutional authority. The efforts to transition to less-polluting forms of

  energy or the need to enhance negotiating, nor does it reflect the considerations set forth by

  prohibiting the fraud for the pipeline, because of non-contract.



          69. This case also significantly departs from prior practice because domestic U. S.

  pipeline system that is afready regulated by U. S. law. They are already transporting oil products

  from Cayuga, Texas into Longview, Texas that are indistinguishable from what those pipelines

  would transport. The action thus implicates the two concerns that lead to fraud, trespassing and

  damages.
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 26 of 35 PageID #: 454



            70. The prohibition of an extensive domestic infrastructure project perception in

  community. Absent express statutory authority to regulate such domestic facilities based on

  asserted harms arising from fraud, trespassing and omission, as the Supreme Court has recently

  confirmed in addressing the powers of the Environmental Protection Agency, acting under the

  d rection of the president. See Util. Air Regulatory Grp. V. EPA, 134 S. CT 2427, 2439 - 4 7

  (2014).


            71. In short power to prohibit acquiesced. Thus, good faith claim is lawful fraud and

  evidence to the fact.



  YIII. HARM TO SHEIK TEHUTI AND DAWSON ESTATE


            72. In compliance Defendants conspiracy of undisclosed record with the Secretary of

  State, Texas Comptroller's office and Texas Railroad Commission and Certified Mail Number

  7017 - 3380 - 0000 - 2790 - 5895 mailed July 27, 2018, have no disclosure of any rights or

  contract from a deceased man since 1953. The Freedom of Information Act 5 U.S.C. 522 is a

  Freedom of Information for the full disclosure of previously unreleased and the owner of the

  property at 15702 CR 1315 Crossroads, Texas 75148. The defendants have without contract

  trespassed under Federal Law of Safe Drinking Water Act, Hazardous Act and Resource

  Conventional Recovery Act.



            73. This complaint shows and presents the facts of common law, contract law, statutory

  law and the United States federal law shows the damage is in violation of U.S. Code Title 42

  chapter 21 chapter 21 subchapter, the defendants have used and made billions of dollars using

  fraud claiming that a deceased man, Royal Watkins as lessor from 1949 until present. This is an



                                                                                                    26
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 27 of 35 PageID #: 455



  exclusion from participation of benefits and discrimination; that have destroyed all the surface

  uses for agriculture and water. The damages that this conspiracy Texas Raihoad Commission

  has on public record that 33 oil wells lease permits applications and collected billions of dollars

  from the fraudulent claims on the Texas Raihoad Commission application, that has no delegation

  of authority. This complaint had the pipeline consphacy, that the Defendants and the Operators

  used fraudulent API numbers. This is a violation of good faith claim, trespassing, collecting

  mineral interest, sold easement rights and fraudulently claiming Royall Watkins as the lessor.

  The deed on Henderson County public records number has Will Dawson as the owner since 1939

  and he paid it in full in 1949.


          74. The proof of fraud by Defendants that violates federal law 133 civil rights

  Restoration Act 1987, Public Law number 100259, 102 stat 28 1988 there no procedures, no

  cleanup of easement for use of property, damages to property, collecting billions of dollars,

  fraudulent assignments with Royall Watkins as lessor. The records filed in Henderson County

  records shows that in 1939, Will Dawson purchased the property, and Sarah Dawson, Fleater

  Dawson, Flossie Dawson and Sheik Tehuti are the heirs. The court has jurisdiction to execute

  Executive Order 13166, the improving acres to the service for persons with limited English, and

  Sheik Tehuti Dawson Estate that do not practice law.



          75. The court has jurisdiction over executive order 12898 EPA to implement

  environmental justice of the undisclosed closure of land at 15702 CR 1315 Crossroads, Texas

  Dawson Estate.



  IX. CLAIM FOR RELIEF




                                                                                                        27
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 28 of 35 PageID #: 456



                   COUNT ONE: UNLAWFUL TRESPASSING AND FRAUD


         76. Defendants has put a gate and locked Dawson Estate posted signs easement 200

  yards, unlawful trespassing, damages and fraud of contract. The Defendants incorporated by

  reference the allegations of the procedures, the decision to prohibit Sheik Tehuti from his

  property surface rights by posting signs. The Defendants created an easement, the denial of

  contract or authorized by Royall Watkins that denial are not authorized by any act of Texas

  Railroad Commission, commercial law, common law, statutory law, UCC Law or the Supreme

  Court and Texas Homestead Law.



         77. The Defendants decision to prohibit Sheik Tehuti Will Dawson Estates any

  compensation for claim or relief for the billions of dollars extracted using surface rights, mineral

  rights and has not paid $0.01 to Sheik Tehuti or the Dawson Estate authorized by Royall Watkins

  who died in 1953.


         78. The determination that Defendants operated giving effect to the court determinations

  are null and void, because they exceeded the power of the Texas Homestead Law.



         79. The determination that West Texas Gulf Pipeline, Sunoco Pipeline, Chevron Pipeline

  and Energy Transfer on conduct, must stem from discrimination, prejudice and vigilante law, the

  evidence and facts on public records shows that the court implemented and enforced to give

  effect on the determination that West Texas Gulf Pipeline, Sunoco Pipeline, Chevron Pipeline

  and Energy Transfer would be lawful.



         80. Any action taken by the defendants or any other office of the United States to

  implement and give an effective determination that West Texas Gulf Pipeline and Chevron


                                                                                                    28
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 29 of 35 PageID #: 457



  Pipeline, void due process of law of Congress or from constraction and Youngstown 343 U.S. at

  585.



          81. In such circumstances where fraud has been confirmed or conferred in the form of

  Royall Watkins lessor, lacking a contract because of constitutional inability West Texas Gulf

  Pipeline, Sunoco Pipeline, Chevron Pipeline and Energy Transfer trespassing caused damages to

  the property. The courts are authorized to order declaratory and injunctive relief to Sheik Tehuti

  Dawson Estate from West Texas Gulf Pipeline, Sunoco Pipeline, Chevron Pipeline and Energy

  Transfer from acting unlawful with domestic and foreign Commerce Court 337 U.S. 682 - 690.



  82, Plaintiff action to implement, enforce or give effect to the determination that West Texas

  Gulf Pipeline, Sunoco Pipeline, Chevron Pipeline and Energy Transfer cannot contract or operate

  on the Sheik Tehuti Dawson Estate. The Defendants have made more than 300 billion dollars

  and have caused financial harm and damages to the property. In the 80 years there has been zero

  payments for easement use, surface rights, or mineral rights causing the fraud, creating a

  fictional Theory by RICO Act and conspiracy to pay off public officials.



           COUNT TWO: EMOTIONAL DISTRESS AND PAIN AND SUFFERING



  83. Pain and suffering is the legal term for the physical and emotional stress caused from injury.

  As a result of the Defendants criminal trespassing and the filing of fraudulent permits, Plaintiffs

  have suffered aches, temporary and permanent limitations on activity, potential shortening of

  life, depression and scarring.




                                                                                                   29
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 30 of 35 PageID #: 458



  84. The frauds committed were reasonably foreseeable or anticipated to result in injury. The

  fraud was knowing, intentional and reckless. The Defendants had actual knowledge of the falsity

  of their actions and acted with intent to defraud.

  85. The Defendants have made more than 300 billion dollars and have caused financial harm and

  damages to the property. In the 80 years there has been zero payments for easement use, surface

  rights, or mineral rights causing the fraud, creating a fictional Theory by RICO Act and

  conspiracy to pay of public officials.




             COUNT THREE: DESTRUCTION OF PROPERTY AND FAMILIES

  86. Defendants actions destroyed the Plaintiffs family unit. The frauds committed were

  reasonably foreseeable or anticipated to result in the destruction of property and family unit. The

  fraud was knowing, intentional and reckless. The Defendants had actual knowledge of the falsity

  of their actions and acted with intent to defraud.

  87. The Defendants have made more than 300 billion dollars and have caused financial harm and

  damages to the property. In the 80 years there has been zero payments for easement use, surface

  rights, or mineral rights causing the fraud, creating a fictional Theory by RICO Act and

  conspiracy to pay of public officials.




              COUNT FOUR: ATTEMPTED MURDER AND RICO VIOLATION

  88. Defendants had the required intent or mens rea for attempted murder. Defendants actions

  caused physical harm to Plaintiffs, such as aches, temporary and permanent limitations on

  activity, potential shortening of life, depression and scarring. Plaintiffs almost died from

  Defendants’ actions.




                                                                                                   30
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 31 of 35 PageID #: 459



  89. The Racketeer Influenced and Corrupt Organizations Act, commonly referred to as the RICO

  Act or simply RICO, is a United States federal law that provides for extended criminal penalties

  and a civil cause of action for acts performed as part of an ongoing criminal organization. Since

  attempted murder constitutes one of those acts, Defendants are in violation of the RICO Act.

  90. The Defendants have made more than 300 billion dollars and have caused financial harm and

  damages to the property. In the 80 years there has been zero payments for easement use, surface

  rights, or mineral rights causing the fraud, creating a fictional Theory by RICO Act and

  conspiracy to pay off public officials.



  X. PRAYER FOR RELIEF


         WHEREFORE, Plaintiff prays for an order under declaratoiy judgment that defendants

  are without legal authority to prohibit Sheik Tehuti and Dawson Estate of profits from surface

  and mineral rights, from 1949 to the present, the Rico Enterprises operation and undisclosed

  documents requested by the Freedom of Information Act. 5 USC § 522.



         Declaring that West Texas Gulf Pipeline, Sunoco Pipeline, Chevron Pipeline and Energy

  Transfer to profit from extortion be bonded and liable.



         Declaring that the defendants have no lawful basis to take action, enforce, implement or

  otherwise put into effect the discrimination of West Texas Gulf Pipeline, Sunoco Pipeline,

  Chevron Pipeline and Energy Transfer from extending the decrees. The deceased Royall

  Watkins as Lessor for the Defendants non-contract and extract finances, payments and

  operations that shall be placed in an escrow account for court-ordered and be bonded.




                                                                                                   31
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 32 of 35 PageID #: 460



            Preventing the Defendants from taking any actions to enforce, implement or otherwise

  put into effect the decisions to prohibit the trespassing and damages as Court deems just and

  proper.



            The damages in this complaint is true and correct and damages of property owned by

  Will Dawson and hens Sarah Dawson, Fleater Dawson, Flossie Dawson and Sheik Tehuti, that

  have paid taxes on the land at 15702 CR1315 Crossroads, Texas 75148 for 80 years. The West

  Texas Gulf Pipeline, Chevron Pipeline, Sunoco Pipeline, Energy Transfer and other franchise

  sister companies has used fraud to Texas Raifroad Commission on the API numbers and to dig

  33 oil wells that paid more than 300 billion dollars. The Defendants are claiming a deceased

  man signed a contract for the permit that does not own the property located at 15702 CR 1315

  Crossroads, Texas owned and deeded to Sheik Tehuti Dawson Estates, Fahamme Nation of

  Nations Spendthrift Trust. The extortion is a violation in Henderson County, Texas and IRS tax

  fraud, collected money on private property and non-payment to property owner. This

  discrimination and conspiracy has caused damages and trespassing by West Texas Gulf Pipeline,

  Chevron Pipeline, Sunoco Pipeline and Energy Transfer and using extortion today to transfer

  crude oil by fraudulently transporting, oil materials and water from the easement for theft by

  receiving.



  Judicial Notice; Petition plea for interest and damages Sunoco Pipeline, West Texas Gulf

  Pipeline, Chevron Pipeline and Energy Transfer conversion of Lessor and Lease is bound

  to comply that Sheik Tehuti, Will Dawson have property return to him Kolp v. Pre itt,

  supra and a right to sue for conversion Cotton v. Heimbecher, Tex. Civ. App.

                   Declaration 18 U.S.C. 1964 (a) (c) Rule 15, Rule 26 and Rule 37



                                                                                                   32
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 33 of 35 PageID #: 461



   15 days from the verifiable receipt of this motion, a motion for summary judgment and order will

   be produced and submitted to the court for verification, unless within 15 days the defendant

   answers the motion for summary judgment by disputing the attach affidavit in accordance with

  Rule 37 and Rule 26.

  NOTE; Maxim of Law; 1. In Commerce - Truth is sovereign. 2. For a matter to be resolved, it

  must be expressed. Point of Law - Silence equates to agreement. In accordance with 18 U.S.C.

   1964 (a) (c).

                                                       Respectfully submitted,


                                                       By:             f    ;    /    ¦
                                                       Sheik Tehuti
                                                       P.O. Box 912
                                                       Hutchins, TX 75141
                                                       Sheik.tehuti@yahoo.com




                                                                                                  33
Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 34 of 35 PageID #: 462



                                      Certificate of Service

          I hereby certify that on , 2019,1 filed the foregoing with the Clerk of the
   Court and will send notification of such filing to the following address by first class mail:

                 Kelcy L. Warren, CEO
                 Energy Transfer
                 8111 Westchester Dr.,
                 Suite 600
                 Dallas, Texas 75225

                 Michael J. Hennigan, CEO
                  Sunoco Logistic
                  1735 Market Street
                  Suite LI
                  Philadelphia, Pennsylvania
                  19103-7583

                  Michael K. Wirth
                  Chevron
                  7301 N. HWY 161, Ste 305
                  Irving, Texas 75039

                  Kelcy, L. Warren, CEO
                  West Texas Gulf
                  8111 Westchester Dr.,
                  Suite 600
                  Dallas, Texas 75225


                  Royall Watkins
                   Sparkman Hillcrest Memorial Park
                 ..7405 West Northwest Highway
                  Dallas, Texas 75225


                                                      Sheik Tehuti
                                                      P.O. Box 912
                                                      Hutchins, TX 75141




                                                                                                   34
 Case 6:18-cv-00550-JCB-KNM Document 28 Filed 09/03/19 Page 35 of 35 PageID #: 463



                          CERTIFICATE OF COMPLIANCE WITH RULE

Certificate of Compliance with Type-Volume Limitation, Typeface Requirements, and Type Style
Requirements.
   1. This complaint complies with page limitation of Fed. R. Civ. P.3) because this complaint contains

      8,019 words.

   2. This complaint complies with the typeface requirements Fed. R. Civ. P.3 and the type style

      requirements, because: this complaint has been prepared in a proportional spaced typeface using

      Microsoft Word Version 2016 in Times New Roman typeface with a 14 and 12-point, font.

           The undersigned understands that a material representation in completing this certificate, or
     circumvention of the type-volume limits in Eastern District Rule 3, may result in the Court s
     taking striking the brief and imposing sanctions against the undersigned counsel.



                                           Sheik Tehuti




                                                                                                      35
